161 S.E.2d 155 (1968)
1 N.C. App. 252
Lester L. BRITT
v.
MALLARD-GRIFFIN, INC.
No. 68SC128.
Court of Appeals of North Carolina.
May 15, 1968.
*156 Turner & Harrison, by, Fred W. Harrison, Kinston, for plaintiff appellant.
White, Hooten & White, by, Thomas J. White, III, Kinston, for defendant appellee.
CAMPBELL, Judge.
The plaintiff, having gone to the defendant's place of business for the purpose of purchasing building supplies and having made his purchase, asked for and received permission to use the saw to prepare his purchase for his use.
Having given permission to the plaintiff to use the saw, the defendant owed a duty to the plaintiff to warn him of any hidden dangers or unsafe conditions of which the defendant knew or in the exercise of reasonable supervision and inspection should have known and which were unknown to the plaintiff. The condition of the saw and the premises surrounding the saw were known to the plaintiff and were as obvious to the plaintiff as to the defendant.
"The rule of law is stated in the same words for all these situationsthe *157 proprietor must use the care a reasonable man similarly situated would use to keep his premises in a condition safe for the foreseeable use by his inviteebut the standard varies from one type of establishment to another because different types of businesses and different types of activities involve different risks to the invitee and require different conditions and surroundings for their normal and proper conduct." Hedrick v. Tigniere, 267 N.C. 62, 67, 147 S.E.2d 550.
The evidence for the plaintiff fails to show any defect in the saw and hence the case of Casey v. Byrd, 259 N.C. 721, 131 S.E.2d 375, relied upon by the plaintiff is not applicable.
The evidence, when taken in the light most favorable to the plaintiff, fails to establish actionable negligence on the part of the defendant and the motion of nonsuit was properly entered.
Affirmed.
BROCK and PARKER, JJ., concur.